                 Case 20-10691       Doc 215-6     Filed 06/11/21      Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND

                                              )
In re:                                        )
                                              )
Zachair, Ltd.,                                )       Case No.: 20-10691-TJC
                                              )
                       Debtor.                )       Chapter 11
                                              )

    NOTICE OF DEBTOR’S MOTION FOR AN ORDER (A) APPROVING THE SALE
      OF THE DEBTOR’S PROPERTY FREE AND CLEAR OF LIENS, CLAIMS,
        INTERESTS AND ENCUMBRANCES, (B) APPROVING THE SALES
       CONTRACT, (C) APPROVING BID PROCEDURES, (D) SCHEDULING
        BID DEADLINE, AUCTION AND SALE HEARING, (E) APPROVING
        FORM AND MANNER OF NOTICE THEREOF, AND (F) GRANTING
    CERTAIN RELATED RELIEF; AND NOTICE OF HEARING ON THE MOTION

        Pursuant to Rule 2002 of Federal Rules of Bankruptcy Procedure and Local Rule 6004-1
of Local Bankruptcy Rules of the United States Bankruptcy Court for the District of Maryland,
notice is hereby given that Zachair, Ltd., the debtor and debtor in possession in the above-captioned
case (the “Debtor”), has filed a motion (the “Motion”)1 seeking entry of an order (a) approving the
sale of the Debtor’s Property free and clear of liens, claims, interests, and encumbrances, (b)
approving the Sales Contract, (c) approving the Bid Procedures, (d) establishing certain dates and
deadlines for the sale process, including scheduling an auction of the Property, if applicable, in
accordance with the Bid Procedures, and the hearing with respect to the approval of the Sale, (e)
approving the form and manner of notice of the Bid Procedures, the Auction, if any, and the Sale
Hearing, and (f) granting related relief.

       A copy of the Sales Contract pursuant to which the Property may be sold was attached as
Exhibit B to the Motion.

       If you intend to object to the Motion, you must file and serve a written objection to the
Motion on or before July 2, 2021. Any objection must be filed with the Clerk’s Office, United
States Bankruptcy Court, Federal Courthouse, 6500 Cherrywood Lane, Suite 300, Greenbelt,
Maryland 20770 and served by delivery or by mailing a copy to the undersigned. The objection
must contain a complete specification of the factual and legal grounds upon which it is based. You
may append affidavits and documents in support of your objection.

         You or your lawyer must also mail a written objection to:




1      Capitalized terms used and not otherwise defined herein shall have the meanings ascribed
to them in the Motion.
               Case 20-10691       Doc 215-6       Filed 06/11/21   Page 2 of 2




       Bradford F. Englander, Esq.
       Whiteford, Taylor & Preston, LLP
       3190 Fairview Park Drive, Suite 800
       Falls Church, Virginia 22042

         If you mail, rather than deliver, your response to the Clerk of the Bankruptcy Court for
filing, you must mail it early enough so that the Court will receive it by the date stated above.

       A hearing on the Motion is scheduled for July 19, 2021, at 11:00 a.m. Eastern Time, at
the United States Bankruptcy Court, Federal Courthouse, 6500 Cherrywood Lane, Courtroom 3-
E, Greenbelt, Maryland 20770. The hearing may be held by remote videoconference, telephone,
or any other means determined by the Court. More information about registering and attending
the hearing can be found at: https://www.mdb.uscourts.gov/general-info/virtual-hearings.

     ABSENT A TIMELY OBJECTION, THE COURT MAY DECIDE THAT YOU DO NOT
OPPOSE THE RELIEF SOUGHT IN THE MOTION AND MAY GRANT OR OTHERWISE
DISPOSE OF THE MOTION WITHOUT A HEARING. PARTIES IN INTEREST MAY
CONTACT THE UNDERSIGNED WITH QUESTIONS.


Dated: June 11, 2021                                 ZACHAIR, LTD.

                                                     /s/ Bradford F. Englander
                                                     Bradford F. Englander, Esq., Bar No. 11951
                                                     David W. Gaffey (admitted pro hac vice)
                                                     3190 Fairview Park Drive, Suite 800
                                                     Falls Church, Virginia 22042
                                                     Telephone: (703) 280-9081
                                                     Facsimile: (703) 280-3370
                                                     Email: benglander@wtplaw.com

                                                     Counsel for the Debtor




                                               2
